                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

DR. DONALD RAGGIO
DR. CHRIS RAGGIO                                                         PLAINTIFFS

VS.                                                   CAUSE NO. 3:19cv22HTW/LRA

MTGOX, Inc., a Delaware corporation;
CODE COLLECTIVE, LLC, a New York
limited liability company; JED McCALEB,
an individual                                                           DEFENDANTS

                     CORPORATE DISCLOSURE STATEMENT OF
                           CODE COLLECTIVE, LLC

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Code Collective, LLC

hereby states it is a New York limited liability company. Jed McCaleb is the sole member of

Code Collective, LLC. There is no stock, thus no publicly-held entity owns 10% or more of the

stock of Code Collective, LLC.

       Respectfully submitted, this 16th day of January, 2019.

                                            CODE COLLECTIVE, LLC

                                      By: /s/ Edwin S. Gault Jr.
                                          EDWIN S. GAULT, JR. (MSB #10187)
                                          MANDIE B. ROBINSON (MSB #100446)
                                          T. PEYTON SMITH (MSB #103867)

                                            Attorneys for Defendant Code Collective, LLC
OF COUNSEL:

FORMAN WATKINS & KRUTZ LLP
210 East Capitol Street, Suite 2200
Jackson, Mississippi 39201-2375
Post Office Box 22608
Jackson, MS 39225-2608
Telephone: (601) 960-8600
Facsimile: (601) 960-8613
win.gault@formanwatkins.com
mandie.robinson@formanwatkins.com
peyton.smith@formanwatkins.com

ETHAN JACOBS
HOLLAND LAW, LLP
220 Montgomery Street, Suite 800
San Francisco, California 94104
Telephone: (415) 200-4984
ejacobs@hollandlawllp.com

Counsel for Jed McCaleb and Code Collective, LLC
                                CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and
foregoing pleading via the Court’s electronic filing system on:

               Charles Brad Martin
               Tyner Law Firm, P.A.
               3352 North Liberty Street
               Canton, MS 39046
               bmartin@tynerlawfirm.com

               Former Attorney for Plaintiffs Asserting Lien

       and via email on the following:

               Armin J. Moeller, Jr.
               Walter H. Boone
               Christine Crockett White
               Jonathan P. Dyal
               Andy Lowry
               Patrick Everman
               Perry P. Taylor
               Balch & Bingham, LLP
               188 East Capitol Street
               Jackson, MS 39201-2608 amoeller@balch.com
               wboone@balch.com
               cwhite@balch.com
               jdyal@balch.com
               alowry@balch.com
               peverman@balch.com
               ptaylor@balch.com

               Attorneys for Plaintiffs

       Respectfully submitted, this the 16th day of January, 2019.

                                             By:     /s/ Edwin S. Gault, Jr.
                                                     Edwin S. Gault, Jr
